FILED
                             NOT FOR PUBLICATION                            NOV 24 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARK A. PORRAS,                                   No. 13-16542

                Petitioner - Appellant,           D.C. No. 4:12-cv-03005-PJH

  v.
                                                  MEMORANDUM**
MARTIN BITER*,

                Respondent - Appellee.


                     Appeal from the United States District Court
                        for the Northern District of California
                     Phyllis J. Hamilton, District Judge, Presiding

                           Submitted November 18, 2014***

Before:         LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       California state prisoner Mark A. Porras appeals from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction


          *
              Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Martin
Biter is substituted as Respondent.
          **
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 2553.1 We review the district court’s decision to deny Porras’s

habeas petition de novo, see Nevarez v. Barnes, 749 F.3d 1124, 1127 (9th Cir.) (per

curiam), cert. denied, 135 S. Ct. 295 (2014), and we affirm.

      In 2002, Porras pled guilty to three felonies and was sentenced to 16 years.

On June 13, 2007, he was validated as an associate of a prison gang and assessed

an indeterminate term in the Secured Housing Unit (“SHU”). In January 2010,

California Penal Code section 2933.6 was amended to deny conduct credits for

inmates who are housed in the SHU and are validated gang members or associates.

Porras contends that his right to be free from ex post facto laws was violated

because his release date was extended when prison officials applied the statutory

amendment to him. The state court’s rejection of this claim was not contrary to, or

an unreasonable application of, clearly established Supreme Court precedent. See

28 U.S.C. § 2254(d)(1); Nevarez, 749 F.3d at 1128-29 (California court did not

unreasonably conclude that section 2933.6 punishes conduct occurring after the

original offense). Furthermore, the state court’s rejection of this claim was not

based on an unreasonable determination of facts. See 28 U.S.C. § 2254(d)(2).

      AFFIRMED.

      1
        We agree with the parties that Porras’s notice of appeal was timely filed on
July 7, 2013, the day he handed it to prison authorities for mailing. See Fed. R.
App. P. 4(a)(1)(A); Houston v. Lack, 487 U.S. 266, 276 (1988).

                                          2                                      13-16542